Case 13-62035-6-dd        Doc 223    Filed 11/20/18 Entered 11/20/18 11:17:42             Desc Main
                                    Document      Page 1 of 3




 So Ordered.                                         ____________________________
                                                                    Diane Davis
 Signed this 19 day of November, 2018.                    United States Bankruptcy Judge




 UNITED STATES BANKRUPTCY COURT
 NORTHERN DISTRICT OF NEW YORK
 _____________________________________

 IN RE:                                                       Chapter 13
       Vincent D. Iocovozzi                                   Case No. 13-62035-6-dd
             Debtor
 _____________________________________


                   ORDER AUTHORIZING SALES OF REAL PROPERTY

          UPON the Motions of Vincent D. Iocovozzi, through his attorney, Carol Malz, Esq., to

 sell to his son, Vincent G. Iocovozzi, his real property located at 335 S. Washington Street,

 Village and County of Herkimer, New York (tax map no. 120.33-4-30) for ten thousand dollars

 and no cents ($10,000.00) plus payment of all property taxes owed on it, and his real property

 located at 327 S. Washington Street, Village and County of Herkimer, New York (tax map no.
Case 13-62035-6-dd         Doc 223     Filed 11/20/18 Entered 11/20/18 11:17:42           Desc Main
                                      Document      Page 2 of 3


 120.25-3-81) for five thousand dollars and no cents ($5,000.00) plus payment of all property

 taxes owed on it, and

           UPON an objection having been filed by Morris & Clemm, P.C. in regards to payment of

 its judicial lien, and a response having been filed by the Trustee requesting further information

 on the properties, and the hearing of October 23, 2018 being adjourned to November 13, 2018,

 and

           UPON a hearing having taken place on November 13, 2018, with a settlement having

 been reached with Morris & Clemm, P.C., and repair estimates having been furnished to the

 Trustee, and

           UPON appearances by Carol Malz, Esq., for the Debtor, Ed Fintel, Esq., for the Trustee,

 and Kyle Crandall, Esq., for Herkimer County, it is

           ORDERED that the sale of the real property known as 335 S. Washington Street, Village

 and County of Herkimer, New York (tax map no. 120.33-4-30) is approved for the price of ten

 thousand dollars and no cents ($10,000.00), plus payment of all property taxes owed on it, and it

 is further

           ORDERED that the estimated closing costs of $80.00 (transfer tax), $5.00 (filing of TP-

 584), $500.00 (abstract and tax search), and $750.00 (attorney fee) are approved, and it is further

           ORDERED that the sale of the real property known as 327 S. Washington Street, Village

 and County of Herkimer, New York (tax map no. 120.25-3-81) is approved for the price of five

 thousand dollars and no cents ($5,000.00) plus payment of all property taxes owed on it, and it is

 further

           ORDERED that the estimated closing costs of $52.00 (transfer tax), $5.00 (filing of TP-

 584), $500.00 (abstract and tax search), and $750.00 (attorney fee) are approved, and it is further
Case 13-62035-6-dd          Doc 223    Filed 11/20/18 Entered 11/20/18 11:17:42           Desc Main
                                      Document      Page 3 of 3


           ORDERED that the property taxes on 335 S. Washington Street, Village and County of

 Herkimer, New York, will be paid to the Herkimer County Treasurer by the deadline set forth in

 the Order Granting Relief from the Automatic Stay, and it is further

           ORDERED that in full settlement and satisfaction of the claim of Morris & Clemm, P.C.

 (Claim no. 8), the closing attorney shall remit ninety two hundred eighty dollars and thirty eight

 cents ($9,280.38) (the “settlement amount”) in a lump sum out of the sale proceeds to “Lacy

 Katzen LLP, as attorneys” by mail to “PO Box 22878, Rochester, NY 14692-2878,” and it is

 further

           ORDERED that after payment is received and confirmed to have cleared in good funds,

 Lacy Katzen, LLP, as attorneys for Morris & Clemm, P.C., shall file with the Herkimer County

 Clerk’s Office a Satisfaction of Judgment, and provide a copy of the time-stamped Satisfaction

 to Debtor’s attorney, and it is further

           ORDERED that after payment is received and confirmed to have cleared in good funds,

 Morris & Clemm, P.C.’s claim in this bankruptcy proceeding (Claim no. 8) shall be deemed

 satisfied, and it is further

           ORDERED that the closing attorney shall remit to the Chapter 13 Trustee the net

 proceeds from the sales, estimated to be three thousand seventy seven dollars and sixty two cents

 ($3,077.62).

           SO ORDERED.

                                                 ###
